Case 1:20-cv-02834-FB-SMG Document 1-1 Filed 06/26/20 Page 1 of 2 PageID #: 71




                            EXHIBIT A
     Case 1:20-cv-02834-FB-SMG Document 1-1 Filed 06/26/20 Page 2 of 2 PageID #: 72




                                                                                               June 18, 2020

          The Honorable Alexander M. Azar II
          Secretary
          U.S. Department of Health and Human Services
          200 Independence Avenue, SW
          Washington, DC 20201

          RE: Demand Letter Addressing Nondiscrimination in Health and Health Education
          Programs or Activities RIN 094-AA11

          Dear Secretary Azar,

          On June 12, 2020, the Department of Health and Human Services (“Department”)
          announced the pending publication of the above referenced final rule (the “Final Rule”)
          interpreting Section 1557 of the Affordable Care Act (“ACA”). The Final Rule, in part,
          eliminates key provisions defining prohibited sex discrimination, including language
          stating that discrimination on the basis of sexual orientation, gender identity or
          transgender status constitutes prohibited sex-based discrimination under the statute. This
          portion of the rule is plainly inconsistent with the Supreme Court of the United States’
          recent ruling in Bostock v. Clayton County, Nos. 7-1618, 17-1623 and 18-107, 2020 U.S.
          LEXIS 3252 (June 15, 2020) and a long line of federal appellate court decisions,
          recognizing that sexual orientation and gender identity discrimination constitute
          prohibited sex-based discrimination. The announcement of the Final Rule, and its
          apparent departure from clearly established legal precedent, has resulted in significant
          anxiety and ongoing harm among LGBTQ people currently seeking healthcare and
          related services. It has also contributed to increasing confusion regarding the obligations
          of healthcare providers and insurance companies to provide non-discriminatory access to
          federally-funded health and health education programs.

          The Human Rights Campaign Foundation asserts that publication of the Final Rule would
          violate federal statutory and Constitutional law and demands that the Department
          immediately rescind the publication of the Final Rule and republish a rule, consistent
          with law, that clearly defines prohibited sex discrimination to include discrimination on
          the basis of sexual orientation and gender identity.

          Sincerely,




          Alphonso B. David
          President
          Human Rights Campaign Foundation


W O R K I N G F O R L E S B I A N , G A Y, B I S E X U A L , T R A N S G E N D E R A N D Q U E E R E Q U A L R I G H T S
